Citation Nr: 0727737	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  03-32 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence to reopen the claim for 
service connection for residuals of a fracture of the left 
foot has been received.

2.  Entitlement to service connection for a low back 
disability, as directly related to service.

3.  Entitlement to service connection for a low back 
disability, claimed as secondary to syncope.

4.  Entitlement to service connection for syncope, claimed as 
secondary to service-connected allergic rhinitis with 
sinusitis.

5.  Entitlement to service connection for a right knee 
disability, claimed as secondary to syncope.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1968 to 
April 1970 and from December 1975 to May 1979.

These matters come before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision, in which the RO 
denied the veteran service connection for low back pain, 
syncope, and a right knee condition, and also an October 2002 
rating decision, in which the RO declined to reopen the 
veteran's claim for service connection for residuals of a 
fracture of the left foot.  The veteran filed a notice of 
disagreement (NOD) in May 2003, and the RO issued a statement 
of the case (SOC) in October 2003.  The veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in November 2003.

The Board's decision on the claim for service connection for 
a low back disability, as directly related to service, is set 
forth below.  The petition to reopen the claim for service 
connection for residuals of fracture of the left foot, and 
the claims for service connection for syncope, claimed as 
secondary to service-connected allergic rhinitis, and low 
back and right knee disabilities, each claimed as secondary 
to syncope, are addressed in the remand following the order; 
these matters are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  Although the veteran was diagnosed with lumbosacral 
strain in service, a chronic disability was not then shown, 
and there is no competent evidence or opinion even suggesting 
a nexus between current lumbosacral strain and active 
military service.


CONCLUSION OF LAW

The criteria for service connection for a low back 
disability, as directly related to service, are not met.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirement apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a July 2002 letter, the RO provided notice 
to the appellant regarding what information and evidence was 
needed to substantiate claims for service connection, as well 
as what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  After the veteran was afforded opportunity 
to respond, the October 2003 SOC reflects readjudication of 
the veteran's claim for service connection for a low back 
disability.  Hence, the appellant is not shown to be 
prejudiced by the timing of this  or other notice addressed 
below.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a SOC or 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect).  

In a February 2006 letter, the RO requested that the veteran 
submit all evidence in his possession that pertained to the 
claim.  While the RO did not readjudicate the veteran's claim 
after providing him this notice, the record shows that the 
veteran was given an opportunity to submit additional 
evidence pertinent to his claim but did not submit such 
evidence prior to certification of his appeal to the Board.  
Therefore, readjudication of the veteran's claim was 
unnecessary.

Further, an April 2006 RO letter informed the appellant how 
disability ratings and effective dates are assigned and the 
type of evidence that impacts those determinations.  As with 
the notice addressed above, the  Board finds that the veteran 
was not prejudiced by receiving notice after adjudication of 
his claim.  Because the Board's decision herein denies the 
claim for service connection, no disability rating or 
effective date is being, or is to be, assigned.  Accordingly, 
there is no possibility of prejudice to the appellant under 
the notice requirements of Dingess/Hartman. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, post-service private 
medical records, outpatient treatment records from the VA 
Medical Center (VAMC) in Hampton, Virginia, and reports of VA 
examination.   Also of record and considered in connection 
with the claim are various written statements submitted by 
the veteran and by his representative, on his behalf.

In summary, in connection with the claim herein decided, the 
duties imposed by the VCAA have been considered and 
satisfied.  Through various notices of the RO, the appellant 
has been notified and made aware of the evidence needed to 
substantiate the claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is 
no additional notice that should be provided, nor is there 
any indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claim.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the appellant or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matter on appeal, at this juncture.  See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error and affirming that the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II.  Service Connection for a Low Back Disability

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

After consideration of the evidence of record in light of the 
above-noted legal criteria, the Board finds that service 
connection for a low back disability, as directly related to 
service, is not warranted.

An August 1977 service medical record shows that the veteran 
complained of pain in the lower back for eight days.  The 
diagnosis was muscle spasms.  The veteran returned for 
follow-up treatment two days later and stated that he had 
back pain for three days after jumping over a trench.  The 
diagnosis was lumbosacral strain secondary to faulty body 
mechanics.  The veteran's March 1979 separation Report of 
Medical History shows that the veteran did not report having 
any recurrent back pain.  The March 1979 separation Report of 
Medical Examination indicates that the veteran's spine was 
normal.

A November 1992 private medical record shows that the veteran 
complained of lower back pain resulting from injury in 1979 
in the military.  He also complained of a motor vehicle 
accident in 1982 and stated that he fell last July.  The 
diagnosis was lumbar strain.

A December 1997 private medical record from R.S., M.D. shows 
that the veteran was status post a syncopal episode at work 
on November 1997 when he sustained a left buttock hematoma, 
which had now resolved.  The pertinent diagnosis was acute 
lumbar strain/contusion, improved.

A December 1998 private medical record from J.H., M.D. shows 
that the veteran reported having a dizzy spell during work in 
November 1997.  It was indicated that the veteran lost 
consciousness and fell onto a wooden pallet.  Reportedly, he 
injured his lower back in the fall and his back continued to 
bother him.


The above-cited medical evidence makes clear that, although 
the veteran was diagnosed with lumbosacral strain in service, 
a chronic disability was not then shown.  In fact, the 
veteran did not report having any recurrent back pain on his 
service separation examination report and he was not found to 
have any disability of the spine upon discharge from service.  

Further, while lumbar strain has been diagnosed post service, 
there is no medical evidence or opinion even suggesting a 
relationship between the veteran's current lumbar strain and 
any incident of service, to include his in-service treatment 
for lumbosacral strain.  Significantly, neither the veteran 
nor his representative has presented, identified, or even 
alluded to the existence of any such evidence.  In short, 
there is no competent evidence to support the claim.

In addition to the medical evidence, the Board has considered 
the veteran's assertions.  While the Board does not doubt the 
sincerity of the veteran's belief that he has a low back 
disability that is related to service, this claim turns on a 
medical matter.  As a layperson without the appropriate 
medical training and expertise, the veteran simply is not 
competent to provide a probative opinion on such a matter.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  As the veteran's lay assertions in this 
regard have no probative value, they simply do not constitute 
persuasive evidence in support of the claim.

For all the foregoing reasons, the claim for service 
connection for a low back disability, as directly related to 
service, must be denied.  In reaching this conclusion, the 
Board has considered the benefit-of-the-doubt doctrine; 
however, as no competent evidence supports the claim, that 
doctrine is not for application in the instant appeal.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a low back disability, as directly 
related to service, is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the remaining claims on appeal is warranted.

Regarding the application of the VCAA to the appellant's 
petition to reopen the claim for service connection for 
residuals of fracture of the left foot, the Board finds that 
all notification action needed to render a fair decision on 
this claim has not been accomplished.  In this regard, while 
the veteran was provided notice of the need to submit new and 
material evidence, and while he was provided notice of the 
appropriate legal definition of new and material evidence, a 
generic notice of this type is not sufficient, according to 
the recent decision in Kent v. Nicholson, 20 Vet. App 1 
(2006).  Rather, the record must show that the veteran was 
provided pertinent notice under 38 U.S.C.A. § 5103 which 
describes, "what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial."  Kent, 20 Vet. App at 10.  In this case, there is no 
evidence that the RO considered the bases for the denial in 
the prior June 2000 RO rating decision and then provided the 
veteran a specifically tailored notice explaining what is 
needed to reopen the claim for service connection for 
residuals of fracture of the left foot in light of the prior 
deficiency(ies) in the claim.

Hence, due process of law requires a remand of the petition 
to reopen for full compliance with the VCAA's notice 
requirements.  

Regarding the application of VCAA to the claim for service 
connection for syncope claimed as secondary to service-
connected allergic rhinitis with sinusitis, and the claims 
for service connection for low back and right knee 
disabilities, each claimed as secondary to syncope, the Board 
notes that the veteran has not been notified as to the 
requirements necessary to substantiate a claim for service 
connection claimed as secondary to a service-connected 
disability.  Therefore, the Board finds that the RO/AMC 
should send another letter to the veteran that meets the 
requirements of the VCAA, to include the requirements 
necessary to substantiate a claim for service connection as 
secondary to a service-connected disability, what evidence VA 
will provide, what evidence the veteran is to provide, and 
that the veteran should submit any evidence in his possession 
that pertains to the claims.  See Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Board notes that action by the RO is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).  

Additionally, the Board notes that, under 38 C.F.R. 
§ 3.310(a), service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  That regulation permits service 
connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation to a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310 (2006).  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

Regarding the veteran's claim for service connection for 
syncope, the veteran asserts that his syncopal episodes are 
secondary to his service-connected allergic rhinitis with 
sinusitis.  Specifically, the veteran asserts that his sinus 
headaches cause his syncopal episodes.  The claims file 
includes a November 1997 private medical record from R.S., 
M.D. that states that the veteran was seen for recurrent 
syncopal episodes.  The diagnosis was status post recurrent 
episodes of syncope.  The etiology of the recurrent syncope 
was unclear.

A December 1997 private medical record from Dr. R.S. states 
that the veteran was treated status post a syncopal episode 
at work in November 1997.  The veteran reported passing out 
prior to this fall at work.  Since the initial syncopal 
episode and injury at work, he had some recurrent syncopal 
episodes, the last one about two weeks ago.  The diagnosis 
was syncope at work on November 1997 with a few syncopal 
episodes since then.  

A December 1997 follow-up examination report from Dr. R.S. 
states that the possible etiology of the veteran's recurrent 
syncope would be basal artery migraine.  It was noted that 
the veteran had a negative computed tomography (CT) scan of 
the head, electroencephalogram (EEG), and Holter monitor at 
the VA medical center.

A February 1998 VA medical record shows that the veteran had 
unresolved dizziness with syncope in November 1997.  There 
was no evidence of previous syncope since the physician had 
taken care of the veteran.

A March 1998 VA treatment record shows that the veteran had 
peculiar episodes of syncope and dizziness.  The veteran 
stated that his last episode of loss of consciousness was in 
February while he was at home.  The episode was still 
unexplained.  The diagnosis was unexplained syncopal 
episodes.

A December 1998 private medical record from J.H., M.D. states 
that the veteran had sudden onset of a dizzy spell while at 
work in November 1997.  The pertinent diagnosis was 
dizziness.  The physician stated that the veteran's dizziness 
did not appear to be related to any serious neurologic 
disorder or to any toxic exposure in November 1997.  In this 
regard, the physician stated that the veteran continued to 
have syncopal episodes after being removed from his work 
environment.  Therefore, because there was no resolution of 
the symptoms after being removed from the work environment, 
Dr. J.H. opined that the veteran's symptoms were not related 
to any toxic exposure from the work environment.  The 
differential for the snycopal spells included hyperglycemia, 
vasovagal syncope, cardiac arrhythmia, and seizure disorder.  
The latter two appeared quite unlikely on the basis of the 
veteran's history and negative medical evaluations.  The 
physician stated that post traumatic benign positional 
vertigo might explain the veteran's ongoing symptoms of 
dizziness, but would not explain the initial event.  The 
physician believed that it was unlikely that the veteran's 
ongoing dizziness and recurrent syncope were directly related 
to his previous employment.

A November 2002 private medical record from R.S., M.D. shows 
that the veteran sustained an injury in November 2002 when he 
slipped off a ladder due to dizziness.  The veteran reported 
that he occasionally experienced dizziness when he developed 
a sinus infection.  

In view of the veteran's assertions that his syncope is 
related to his service-connected allergic rhinitis with 
sinusitis, specifically the development of sinus headaches, 
and that medical opinions that have yet to determine the 
etiology of his syncope, the Board finds that a medical 
opinion addressing the medical relationship, if any, between 
the veteran's syncope and his service-connected allergic 
rhinitis with sinusitis would be helpful in resolving that 
claim..  See 38 U.S.C.A. § 5103A. 

Hence, the RO should arrange for the veteran to undergo VA 
examination, by a physician, at an appropriate VA medical 
facility.  The veteran is hereby advised that failure to 
report to the scheduled examination, without good cause, may 
result in a denial of the claims for service connection on a 
secondary basis.  See 38 C.F.R. § 3.655(a),(b) (2006).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to the scheduled examination, the RO must obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination sent to the veteran by the 
pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO must obtain and associate with the claims 
file all outstanding VA medical records.  In this regard, the 
record includes VA treatment records from the Hampton VAMC 
dated up to August 2004.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent medical records from 
the Hampton VAMC since August 2004, following the procedures 
prescribed in 38 C.F.R. § 3.159 (2006) as regards requesting 
records from Federal facilities.

The RO should also give the veteran another opportunity to 
present information and evidence pertinent to the claims, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2006) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO should request all evidence in the 
appellant's possession, to include notice as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
regards the five elements of a claim for service connection-
particularly, disability rating and effective date.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2006). 
 However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claims for service 
connection.  

Specifically as regards the veteran's claims for service 
connection for low back and right knee disabilities as 
secondary to syncope, the veteran claims that as a result of 
syncopal episodes, he fell and injured his low back and right 
knee.

In this regard, a December 1997 private medical record from 
R.S., M.D. shows that the veteran was status post a syncopal 
episode at work on November 1997 when he sustained a left 
buttock hematoma, which had now resolved.  The pertinent 
diagnosis was acute lumbar strain/contusion, improved.

A December 1998 private medical record from J.H., M.D. shows 
that the veteran reported having a dizzy spell during work in 
November 1997.  He lost consciousness and fell onto a wooden 
pallet.  He injured his lower back in the fall and his back 
continued to bother him.

A November 2002 private emergency room record shows that the 
veteran complained of a right knee injury secondary to a 
sinus headache and after falling from a ladder two days ago.  
The diagnosis was right knee effusion possible ACL/meniscus 
tear.

A November 2002 private medical record from R.S., M.D. shows 
that the veteran sustained an injury in November 2002 when he 
slipped off a ladder due to dizziness.  It was noted that the 
veteran occasionally experienced dizziness when he developed 
a sinus infection.  The veteran fell about seven feet and 
developed right knee pain with swelling.  X-rays revealed 
early signs of degenerative arthritis and there appeared to 
be some signs of chronic patellar tendonitis.  The veteran 
appeared to have a medial meniscal tear on examination.

A December 2002 private medical record from Dr. R.S. states 
that the veteran continued to have problems with his right 
knee.  A magnetic resonance imaging (MRI) scan of the knee 
revealed medial meniscal tear and a large area of cartilage 
damage in the lateral patellar facet and trochlear region.

An August 2004 VA treatment record shows a diagnosis of 
arthritis of both knees.

It appears from the evidence of record that the veteran has 
been diagnosed with lumbar strain, arthritis of the right 
knee, medial meniscal tear, and chronic patellar tendonitis.  
The veteran is shown to have complained of low back pain and 
knee problems resulting from falls after experiencing a dizzy 
spell which he attributes to a sinus headache.  As the claim 
for service connection for syncope is being remanded for the 
purpose of affording the veteran a VA examination, and the 
current claims for service connection for a low back 
disability and a right knee condition as secondary to syncope 
are dependent on the resolution of the claim for service 
connection for syncope, the Board finds that the claims for 
service connection for a low back disability and a right knee 
condition, claimed as secondary to syncope are inextricably 
intertwined with the claim for service connection for 
syncope, claimed as secondary to service-connected allergic 
rhinitis with sinusitis.  See Parker v. Brown, 7 Vet. App. 
116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision cannot be 
rendered unless both are adjudicated).  As the claims should 
be considered together, it follows that, any Board action on 
the claims for service connection for a low back disability 
and a right knee condition, at this juncture, would be 
premature.  Hence, a remand of these matters is warranted, as 
well

Moreover, if it is found that the veteran's syncopal episodes 
are caused or aggravated by his service-connected allergic 
rhinitis with sinusitis, the RO should consider affording the 
veteran a VA examination for his low back disability and 
right knee condition to determine whether a low back 
disability and a right knee condition were caused or 
aggravated by any injury caused by a syncopal episode.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the Hampton 
VAMC all pertinent records of evaluation 
and/or treatment of the veteran's syncope, 
low back, and/or right knee, from August 
2004 to the present.  The RO must follow 
the procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records or 
responses received should be associated 
with the claims file.

2.  The RO should furnish to the veteran 
and his representative VCAA-compliant 
corrective notice specific to the petition 
to reopen the claim for service connection 
for residuals of fracture of the left foot, 
the claim for service connection for 
syncope, claimed as secondary to service-
connected allergic rhinitis with sinusitis, 
and the claims for service connection for a 
low back disability and a right knee 
condition, both claimed as secondary to 
syncope.

The RO's letter(s) should include specific 
notice as to the type of evidence needed to 
substantiate the claims.  As regards the 
claim to reopen, the letter should explain 
what is needed to reopen the claim (in 
terms that specify the basis(es) for the 
prior denial), as well as what is needed to 
substantiate the underlying claim for 
service connection on the merits, pursuant 
to the Kent decision (cited to above).

The RO should also request that the veteran 
provide sufficient information, and, if 
necessary, authorization, to enable the RO 
to obtain any additional evidence not of 
record that pertains to the claim for 
service connection for syncope, claimed as 
secondary to service-connected allergic 
rhinitis with sinusitis, and the claims for 
service connection for a low back disability 
and a right knee condition, both claimed as 
secondary to syncope.  The RO should also 
invite the veteran to submit all pertinent 
evidence in his possession, and explain the 
type of evidence that is his ultimate 
responsibility to submit.  

To ensure that the duty to notify the 
claimant what evidence will be obtained by 
whom is met, the RO's letter(s) should 
include a request that the appellant 
provide sufficient information and, if 
necessary, authorization to enable VA to 
obtain any medical records pertaining to 
the matters on appeal that are not 
currently of record.  The letter should 
also include a summary of the evidence 
currently of record that is pertinent to 
the claims.

The RO should also ensure that its 
letter(s) meet(s) the requirements of the 
recent decision in Dingess/Hartman, cited 
to above-particularly as regards 
assignment of disability ratings and 
effective dates.

The RO's letter must also clearly explain 
to the veteran that he has a full one-year 
period for response (although VA may 
adjudicate the claim within the one-year 
period).

3.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records and responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the veteran's response 
has expired, the RO should arrange for the 
veteran to undergo VA examination, by a 
physician, at an appropriate VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and the 
report of the examination should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies and/or 
consultation(s) should be accomplished 
(with all findings made available to the 
requesting physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The physician should clearly identify any 
diagnosed syncope disability.  With 
respect to such diagnosed disability, the 
examiner should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that such disability (a) was 
caused, or (b) is aggravated by the 
veteran's service-connected allergic 
rhinitis with sinusitis.  If aggravation 
is found, the physician should attempt to 
quantify the extent of additional 
disability resulting from aggravation.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested development 
action has been accomplished (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

7.  After completing the requested 
actions, and any additional notification 
or development deemed warranted (to 
include examination in connection with the 
low back and right knee claims, as 
appropriate), the RO should adjudicate the 
claims on appeal, in light of all 
pertinent evidence and legal authority.  

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 







appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
JACQUELINE E.MONROEW
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


